                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

JAIME ARTURO SANCHEZ                          )
SALGUERO,                                     )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )       CIVIL ACT. NO. 1:19-cv-458-TFM-M
                                              )
JOHNSON CONTROLS, LLC, et al.,                )
                                              )
       Defendants.                            )


                                             ORDER

       Pending before the Court is Plaintiff’s Stipulation of Dismissal With Prejudice, filed

November 26, 2019, in which the plaintiff, Jaime Arturo Sanchez Salguero (“Plaintiff”) requests

that the Court dismiss this lawsuit with prejudice as to all parties and claims. Doc. 10. Plaintiff

indicates that the parties have settled all the claims at issue. Although the stipulation is filed by

Plaintiff, it is also signed by the only defendant that has appeared in this case—Donald Anthony

Gilmore.

       The Rules of Civil Procedure permit a plaintiff to voluntarily dismiss the action without an

order of the court “by filing a notice of dismissal before the opposing party serves either an answer

or a motion for summary judgment” or “a stipulation signed by all parties who have appeared.”

FED. R. CIV. P. 41(a)(1)(A).

       Although Plaintiff does not specifically stipulate dismissal under Rule 41(a)(1)(A), he

notes that the stipulation is signed by all parties who have appeared in the case. Consequently, by

operation of Fed. R. Civ. P. 41(a)(1)(A)(ii), this action has been dismissed in accordance with the




                                            Page 1 of 2
notice. Therefore, the claims in this case are dismissed with prejudice with each party to bear their

own attorneys’ fees and costs.

       The Clerk of the Court is DIRECTED to close this case.

       DONE and ORDERED this the 27th day of November 2019.

                                                      /s/Terry F. Moorer
                                                      TERRY F. MOORER
                                                      UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
